IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0282
                                Filed May 1, 2019


IN THE INTEREST OF G.J.,
Minor Child,

V.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Cerro Gordo County, Adam D.

Sauer, District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       Michael J. Moeller of Sorensen & Moeller Law Office, Clear Lake, for

appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Crystal L. Ely of North Iowa Youth Law Center, Mason City, attorney and

guardian ad litem for minor child.




       Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                          2


BOWER, Judge.

       A mother appeals the juvenile court order terminating her parental rights.

She claims the State did not show by clear and convincing evidence her parental

rights should be terminated, the Iowa Department of Human Services (DHS) failed

to make reasonable efforts at reunification, and she should be granted additional

time. We find reasonable efforts were made to reunify the family and the child

could not be safely returned to the mother’s care even with additional services and

time. We affirm.

       I.     Background Facts & Proceedings

       V.L. is the mother of G.J., born in 2017. The mother listed several putative

fathers to the child throughout the proceedings. The mother’s rights had been

terminated to an older child in early 2016 following two years of services.

       On October 15, 2017, the child was removed from the mother’s care

following a domestic dispute between the mother and her paramour. The mother

is deaf and mute. While law enforcement were in the home investigating the

domestic dispute, the mother picked up and abruptly moved the three-month-old

infant back and forth in a jerky manner without supporting the child’s head, and the

child’s head struck the mother’s shoulder.         The child was hospitalized for

observation and the mother was charged with child endangerment. 1               When

released from the hospital, the child was placed with the foster family that adopted

the older sibling. The child was adjudicated in need of assistance (CINA) on

December 1.


1
  The mother was found guilty of assault causing bodily injury in March 2018 and served
twenty-eight days in jail.
                                           3


       In addition to services provided by DHS and Family Safety, Risk, and

Permanency services (FSRP), the mother also worked with service providers from

Deaf Iowans Against Abuse (DIAA) and Crisis Intervention Service. In July, the

court ordered interpreters be present at all visitations and in-person interactions

between the mother, DHS, and FSRP.

       The mother preferred a Certified Deaf Interpreter (CDI) to American Sign

Language (ASL) interpreters, stating she primarily spoke a pidgin version of sign

language.    The interpreters available to DHS for in-person visits were ASL

interpreters; the only CDI interpreters meeting DHS standards were based in other

states. The mother was able to communicate with the ASL interpreters. The court

ordered the CDI interpreters be available in person at court hearings, and

approved availability through a video chat during FSRP and DHS sessions with

the mother.2 Early in the case, visitation occurred whether or not an interpreter

was available. Following the court’s order, later visits where an interpreter was not

available were rescheduled.

       DHS, FSRP, and the mother’s DIAA advocate all worked to get the mother

into ASL classes to facilitate her communication abilities. When the mother moved

back to Mason City in February, she no longer had transportation to in-person ASL

classes she was signed up for in Charles City. In August, the DIAA advocate

helped the mother enroll in an online ASL class. The mother did not participate in

any of the classes, blaming her time in jail and then lack of an iPad as preventing




2
   The mother also makes use of an app that video conferences an interpreter for phone
calls. Additionally, the record shows she does significant amounts of texting and writing
to others through Facebook and other social media.
                                        4


her attendance. The mother provided conflicting communication information to

providers. At times, she would claim to be unable to communicate clearly via

written communications and other times would stop providers from reading things

to her and indicate she could read and understand things on her own.

      From October 2017 until the beginning of February 2018, the mother lived

in a homeless shelter. In February, she moved into a one-bedroom apartment,

and was still there at the time of the termination hearing. The mother was not

employed throughout the case, but she received social security disability income,

housing assistance, and food assistance every month. The mother has a payee

through the county who pays her bills and distributes money to her weekly for food

and other purchases.

      From the beginning of the CINA case, the court ordered the mother to

actively participate in mental-health treatment. While she was in the shelter, the

mother met weekly with a therapist, communicating via writing. Once she was out

of the shelter, the mother’s insurance did not cover the same therapist. DHS and

FSRP brought the mother information on other locations. She eventually chose a

new therapist, but did not obtain an evaluation until June. She saw a therapist in

July, but beginning in August did not show up to appointments or reschedule them.

By the time of the termination hearing, the mother had not been to therapy for six

months, but she had been reporting to FSRP she was attending consistently. The

mother obtained her medications from the same healthcare facility.

      DHS arranged a psychological evaluation for the mother in early

September. The appointment was made with a psychologist able to communicate

through sign language and recommended by the Iowa School for the Deaf. After
                                             5


initially agreeing to the evaluation, the mother changed her mind, alternately

claiming it would violate her probation, it conflicted with when she was to serve jail

time, the transportation company would not take her, her lawyer and DIAA

advocate told her she did not need to go, and various other reasons. Ultimately,

she claimed DHS should have provided her with a deaf psychologist with an

understanding of deaf culture, but the mother made no suggestions to DHS for a

psychologist she felt was sufficiently qualified.

       FSRP reports throughout the case show the mother tends to rely on others

to make her appointments, sign her up for services and aid, and to generally tell

her how to take care of the child. While she seemed receptive to suggestions or

corrections from FSRP workers, she struggled to retain and develop those skills

between visits and as the child grew. The mother repeatedly showed a lack of

attention that could easily lead the child to harm, including being primarily focused

on her phone, forgetting to feed the child or put the child down for a nap, not

noticing the child putting items in her mouth that should not be eaten or climbing

on outdoor furniture, and the child generally wandering around the apartment

without the mother paying attention. The mother cancelled and cut short several

visits with the child and many parenting sessions with FSRP in the months leading

up to termination because she was stressed, tired, or sick and did not feel up to

caring for the child for the full visitation period.

       At the termination hearing on January 7 and 8, 2019, the court heard

testimony from the mother, the DHS social worker, a crisis intervention worker who

assisted the mother, the mother’s DIAA advocate, the FSRP provider, the mother’s

probation officer, and the mother’s CINA attorney.
                                             6


       On February 1, 2019, the court terminated the mother’s parental rights

pursuant to Iowa Code section 232.116(1)(g) and (h) (2018).3 She appeals.

       II.     Standard of Review

       We review termination-of-parental-rights cases de novo. In re A.B., 815

N.W.2d 764, 773 (Iowa 2012). “There must be clear and convincing evidence of

the grounds for termination of parental rights.” In re M.W., 876 N.W.2d 212, 219

(Iowa 2016). Clear and convincing evidence means there are “no serious or

substantial doubts as to the correctness of conclusions of law drawn from the

evidence.” In re L.H., 904 N.W.2d 145, 149 (Iowa 2017) (citation omitted). The

paramount concern in termination proceedings is the best interest of the child. In

re J.E., 723 N.W.2d 793, 798 (Iowa 2006). “We give weight to the juvenile court’s

factual findings, especially when considering the credibility of witnesses, but we

are not bound by them.” In re H.S., 805 N.W.2d 737, 745 (Iowa 2011).

       III.    Sufficiency of the Evidence

       “When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the juvenile court’s order on any ground we find

supported by the record.” A.B., 815 N.W.2d at 774. We find termination was

proper under section 232.116(1)(h).

       Under Iowa Code section 232.116(1)(h), the court may terminate a parent’s

rights when the child is three years of age or younger, has been adjudicated CINA,

has been removed from the parent’s physical custody for at least six of the last

twelve months without a trial period at home longer than thirty days, and there is


3
   The court also terminated the parental rights of the child’s putative father. The putative
father did not contest the termination and does not appeal.
                                         7


clear and convincing evidence the child could not be returned to the home at the

present time. The mother does not contest the first three elements have been

established.

       The district court found clear and convincing evidence existed that the child

could not be returned to the mother’s care, finding the child would likely suffer

harmful effects from the mother’s failure to exercise a reasonable degree of care

in supervising the child. We agree and find the mother has not shown a willingness

to follow through with evaluations and therapy ordered by the court. Two FSRP

service providers noted the mother did not understand the child’s cues and

required multiple reminders and supervision to ensure the child did not come to

harm. The mother testified having DHS or FSRP ask her questions about her

mental health, her medication, or discussing court requirements caused stress and

made her health worse.

       While individual incidents of lack of care and supervision may seem small,

put in a cumulative context they show the child cannot safely return to the home.

See In re A.M., 843 N.W.2d 100, 111–12 (Iowa 2014). The mother has not

progressed beyond supervised visits and was still asking basic care questions over

a year after the child’s removal. When the time came to take court-recommended

action to facilitate the child’s return, the mother did not follow through, always

shifting the blame to others. We find clear and convincing evidence establishes

the child cannot be returned to the mother’s care at this time.

       IV.     Reasonable Efforts

       The mother claims the State did not make reasonable efforts to reunite her

with the child. She raises the issue of reasonable accommodations under the
                                         8


Americans with Disabilities Act (ADA), to support a need for additional assistance

by DHS. We note the mother raised similar claims on appeal with the child subject

to the 2016 termination. See In re J.L., 868 N.W.2d 462, 467 (Iowa 2015); In re

J.L., No. 16-0601, 2016 WL 3554927, at *2–4 (Iowa Ct. App. June 29, 2016). Iowa

Code section 232.102(9) requires DHS to “make every reasonable effort to return

the child to the child’s home as quickly as possible consistent with the best

interests of the child.” The purpose underlying the reasonable-efforts requirement

is to help the parent to make the changes necessary for the child to return. As we

noted in her prior appeal, “the reasonable-efforts requirement is not a strict

substantive requirement for termination.” J.L., 2016 WL 3554927, at *3.

       In this case, the juvenile court found DHS had made reasonable efforts

toward reunification through providing: “FSRP services, paternity testing, mental

health services, Certified American Sign Language and Certified Deaf Interpreters,

Crisis Intervention Services, referrals for in-person ASL classes, transportation,

and referral for psychological evaluation.”

       On appeal, the mother identifies four reasonable effort “accommodations”

she claims to have been denied: picture books to help her comprehend the

parenting curriculum, the provision of an alert system for when the child cries, an

“appropriate” psychological evaluator, and providing adequate communications.

She asked the court for more time for reunification with these requested

accommodations. On the record before us, the mother has failed to show any of

her requested accommodations are either reasonable or would make it safe for the

child to return to her care.
                                        9


      First, DHS and FSRP provided reasonable efforts to teach the mother

parenting skills. FSRP used demonstrations with dolls and the child to show the

mother appropriate actions. FSRP would communicate role-playing scenarios with

the mother and inquire what appropriate actions would be in those situations.

FSRP provided the written materials given to parents to review and discuss. FSRP

arranged for weekly sessions with the mother and two interpreters to discuss both

the current status and to work on parenting skills. The mother cancelled multiple

sessions because they caused her too much stress. The mother does not provide

an explanation how the addition of picture books would have improved her

understanding of parenting skills beyond the services already provided.

      Next, the record shows more than once the mother was offered and refused

an alert system for when the baby cried. The child’s doctor had offered her a

system before the CINA proceedings ever began, and the FSRP reports note the

mother told them she did not want an alert system until the child was returned to

her care. In her testimony, the mother stated she would get the alert system “once

I have [G.J.]” At no point prior to the hearing did the mother exhibit interest in

pursuing the alert system, either refusing it or telling DHS and FSRP she was

getting a system elsewhere. To now claim DHS has denied providing the mother

the system is misleading at best, and we find the mother’s claim has no merit.

      Third, we find DHS made reasonable efforts to find an appropriate

psychological evaluator for the mother. DHS consulted with the Iowa School for

the Deaf to identify an appropriate psychologist with experience working with the

deaf and able to communicate through sign language. DHS also approved the

mother’s DIAA advocate attending the evaluation, but even with that the mother
                                         10


refused to attend, claiming she needed a deaf evaluator who understood the deaf

culture. Then, at the termination hearing, the mother testified she objected to the

psychologist DHS arranged due to his use of ASL instead of the mother’s pidgin

signing and stated she would prefer to have a certified interpreter for her evaluation

rather than the designated evaluator signing for himself. We find DHS made

reasonable efforts to find an appropriate psychological evaluator.

       Finally, as to communications, we find DHS made reasonable efforts. An

ASL interpreter was provided at visitations, and a CDI was available via video

conference for parenting and review sessions between FSRP, DHS, and the

mother, and in-person for court hearings. Despite efforts by both DHS and her

DIAA advocate, the mother chose to not pursue ASL classes or make any effort to

improve her communication abilities.      The mother exhibited varying levels of

understanding of ASL and the ability to read and write in the English language

throughout the proceedings, alternately claiming lack of understanding and full

understanding.

       We find DHS made reasonable efforts to facilitate the reunification of the

mother and the child. DHS provided reasonable accommodations in compliance

with the ADA to the extent possible given the mother’s refusal to actively participate

in ordered services. The mother has failed to show she requested a reasonable

service that was not offered to her. DHS can offer the services, but the parent

must make the effort if the services are to remedy deficiencies and help return the

child to the home.
                                          11


       V.     Additional Time

       Finally, the mother requests additional time to work toward reunification.

The legislature has established a statutory scheme governing CINA cases,

including appropriate time frames. See, e.g., In re C.B., 611 N.W.2d 489, 494

(Iowa 2000). Iowa Code section 232.116(1)(h) specifically limits the time period to

six months for children under four years of age.         The court may only grant

additional time if it can “enumerate the specific factors, conditions, or expected

behavioral changes” which will occur and eliminate the need for removal. Iowa

Code § 232.104(2)(b).

       G.J. has been out of the mother’s care for fourteen months—the majority of

this young child’s life. In July, the court granted the mother additional time to work

toward reunification following a change in FSRP providers and earlier failures to

provide in-person interpreters. In the same order, the court ordered the mother to

“actively participate in, and demonstrate progress with, all services ordered

herein.” These services included individual mental-health therapy and medication

management. The mother did not comply with the mental-health requirement and

actively avoided a mental-health psychological evaluation. We see no evidence in

the record to support a finding the mother is willing and able to make the changes

necessary for the child to return home within six months.

       We find the State has proven a ground for termination of the mother’s

parental rights, DHS made reasonable efforts to facilitate reunification, and

additional time is not warranted. Termination of the mother’s parental rights is in

the child’s best interest, and we affirm the juvenile court.

       AFFIRMED.